DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 & 21 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim(s) 18 & 21 recites the limitation "target current".  Two different target currents are recited previously (Claim 1 and 14 recites said “target current” for a short circuit event) and it is not clear on which “target current” is being referred to in Claim 18 & 21. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2016/0288235)
As Per Claim 1, Davidson discloses a welding-type system [abstract], comprising:

 a controller [Fig. 1, #22] configured to: 
calculate a representative duration of a plurality of short circuit events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a short circuit (e.g., a threshold low voltage)…”], wherein each short circuit event transitions from an arc event [Fig. 5, #128] and comprises a transitional phase [Fig. 5, #142], an intermediate phase [Fig. 5, #A below], and an end phase [Fig. 5, #150; Par. 30; “…including the magnitude of the peak, the duration of the peak, the rate of rise to the peak, and the rate of decline from the peak…”, moreover in Par. 39; “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld…”]; 

    PNG
    media_image1.png
    502
    717
    media_image1.png
    Greyscale

the ramp up or ramp down rates and durations may be changed, and so forth….” (the reference moreover defines a ramp down rate as being “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld, as the formed droplet 146 is deposited into the weld puddle 148….” (Par. 39) & Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”; the examiner is interpreting the ramp duration between the intermediate phase (A) and the end phase (150) as being said ramp down time.]; and
 control the welding-type power supply to adjust a duration of the transitional phase, the intermediate phase or the ramp down time associated with the given short circuit event such that the sum is within the threshold range of a representative duration [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”], and to maintain a duration of the end phase less than a predetermined value. [Par. 31; “…the adjustment may be on the basis of short circuit duration alone. By way of example, if the short circuit is 1 ms long, it may be determined that this the reference explicitly states ensuring that a short duration (including said end phase) is within a certain duration]
As Per Claim 2, Davidson discloses wherein the controller is configured to receive a signal from a sensor representing a characteristic of each short circuit event of the plurality of short circuit events during the arc welding process. [Claim 1; “…a control waveform for welding power output, the waveform comprising a plurality of successive peaks followed by a short circuit between an advancing welding wire electrode and a weld puddle…”]
As Per Claim 3, Davidson discloses wherein the characteristic comprises at least one of a current, a duration, or a voltage. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 4, Davidson discloses wherein the controller is configured to measure the duration of the end phase of the given short circuit event based on one or more of the characteristics. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 5, Davidson discloses further comprising a welding-type torch [Fig. 1, #16] to perform the arc welding process that includes a wire feeder [Fig. 1, #12] configured to drive an electrode to a workpiece [Fig. 1, #18] via the welding-type torch [Claim 1; “….an advancing welding wire electrode...”]
As Per Claim 6, Davidson discloses wherein the wire feeder [Fig. 1, #12] is configured to control the electrode to advance or retract. [Claim 1; “….an advancing welding wire electrode...”]
As Per Claim 7, Davidson discloses wherein the controller is configured to adjust the duration of the end phase such that a short clearing event associated with the given short circuit event occurs at the target current of the end phase. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 8, Davidson discloses wherein the target current of the intermediate phase [Fig. 4, #116] is greater than the target current of the end phase [Fig. 4, #114].
As Per Claim 9, Davidson discloses wherein the controller is configured to adjust one of the target current of the intermediate phase or the target current of the end phase to reduce the ramp down time. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 10, Davidson discloses wherein the controller is configured to adjust the duration of two or more of the transitional phase, the intermediate phase and the ramp down time associated with the given short circuit event. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 11, Davidson discloses wherein the welding-type power supply comprises a switched mode power supply. [Par. 26; “…The processing circuitry is associated with driver circuitry 64 which converts control signals from the processing to drive signals that are applied to power electronic switches of the power conversion circuitry 24…”]
As Per Claim 12, Davidson wherein the ramp down rate is limited by a magnitude of a voltage associated with the output power from the switched mode power supply for the arc welding process. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 13, Davidson discloses wherein each short circuit event [Fig. 4, #114] comprises at least two intermediate phases [Fig. 4, #116], each intermediate phase including a respective target current level [Fig. 4, #116].
As Per Claim 14, Davidson discloses a welding-type system [abstract], comprising:
 a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; 
a welding torch [Fig. 1, #16] that includes a wire feeder [Fig. 1, #12] configured to drive an electrode to advance or retract during the arc welding process [Claim 1; “….an advancing welding wire electrode...”]; and
 a controller [Fig. 1, #10] configured to:
 calculate a representative duration of a plurality of short circuit events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a 

    PNG
    media_image1.png
    502
    717
    media_image1.png
    Greyscale

calculate a sum of a duration of the transitional phase [Fig. 5, #142], a duration of the intermediate phase [Fig. 5, #A], and a duration of a ramp down time from a target current of the intermediate phase to a target current of the end phase [Fig. 5, #150 above] associated with a given short circuit event [Par. 31; “…it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….” (the reference moreover defines a ramp down rate as being “…The decline in voltage 142 to 150 corresponds the examiner is interpreting the ramp duration between the intermediate phase (A) and the end phase (150) as being said ramp down time.]; 
adjust a wire feed speed of the electrode as the electrode advances or retracts during the transitional phase, the intermediate phase, or the end phase to increase the time of the short circuit event such that the sum is within the threshold range of the representative duration; and maintain a duration of the end phase less than a predetermined value [Par. 30; “…In practice, more than one of these factors may be utilized, and exact algorithms for the regulation of the peaks may be adapted for particular welding applications, such as particular materials, particular electrodes, particular positions, travel speeds, and so forth...”]
As Per Claim 18, as best understood by the Examiner, Davidson discloses a welding-type system [abstract], comprising:
 a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; and
 a controller  [Fig. 1 ,#10] configured to:
 calculate a representative duration of a plurality of arc events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a short circuit (e.g., a threshold low voltage)…”], wherein each arc event comprises a transitional phase [Fig. 5, 

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

calculate a sum of a duration of the transitional phase [Fig. 5, #132], a duration of the intermediate phase [Fig. 5, #128], and a duration of a ramp down time from a target current of the intermediate phase [Fig. 5, #128] to a target current of the end phase [Fig. 5, #A] of a given arc event [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….” & Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the as shown in the graph below, a “target current” (134) is maintained at the transition to a short circuit even (starting at 144).];  

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

adjust a duration of one of the transitional phase, the intermediate phase or the ramp down time associated with the given arc event such that the sum is within a threshold range of the representative duration [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]; and
the reference clearly discloses adjusting the duration of the arc phase (including said end phase) to be of a certain time value]
As Per Claim 19, Davidson discloses wherein the welding-type power supply comprises a switched mode power supply to generate output power. [Par. 26; “…The processing circuitry is associated with driver circuitry 64 which converts control signals from the processing to drive signals that are applied to power electronic switches of the power conversion circuitry 24…”]
As Per Claim 20, Davidson discloses wherein the controller is configured to adjust the target current of the intermediate phase associated with the given arc event. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 21, as best understood by the Examiner, Davidson discloses a welding-type system [abstract], comprising: 
a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; 

 a controller [Fig. 1, #10] configured to: 
calculate a representative duration of a plurality of arc events during the arc welding process, wherein each arc event comprises a transitional phase [Fig. 5, #132], an intermediate phase [Fig. 5, #128 below], and an end phase [Fig. 5, #A; Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”];
calculate a sum of a duration of the transitional phase [Fig. 5, #132], a duration of the intermediate phase [Fig. 5, #128], and a duration of a ramp down time from a target current of the intermediate phase [Fig. 5, #128] to a target current of the end phase [Fig. 5, #A below] of a given arc event [Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”]; 

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

adjust a wire feed speed of the electrode as the electrode advances or retracts during the transitional phase, the intermediate phase, or the end phase to adjust the time of the arc event such that the sum is within the threshold range of the representative duration [Par. 30; “…In practice, more than one of these factors may be utilized, and exact algorithms for the regulation of the peaks may be adapted for particular welding applications, such as particular materials, particular electrodes, particular positions, travel speeds, and so forth...”]; and
 maintain a duration of the end phase less than a predetermined value. [Par. 31; “…the adjustment may be on the basis of short circuit duration alone. By way of example, if the short circuit is 1 ms long, it may be determined that this duration is appropriate, and no adjustment is made. If, then, the short duration of 0.5 ms is detected, it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the  the reference clearly discloses adjusting the duration of the arc phase (including said end phase) to be of a certain time value]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2016/0288235) in view of Ide (US 2017/0008115)
As Per Claim 15, Davidson discloses wherein the controller is configured to increase acceleration as the electrode retracts during the transitional phase, the intermediate phase, or the end phase associated with the given short circuit event.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to increase acceleration as the electrode retracts during the transitional phase [Fig. 2, #t1-t2], the intermediate phase, or the end phase associated with 
Ide discloses the benefits of increasing the acceleration of the electrode in that it can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]
 Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Ide to further include the controller is configured to increase acceleration as the electrode retracts during the transitional phase, the intermediate phase, or the end phase associated with the given short circuit event to perform welding stably. [Par. 17]
As Per Claim 16, Davidson discloses all limitations of the invention except wherein the controller is configured to decrease acceleration as the electrode advances during an arc event associated with the given short circuit event.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to decrease acceleration [Fig. 1, #t3-#t4] as the electrode advances during an arc event associated with the given short circuit event. [Par. 53; “…The feeding rate Fw during the predetermined forward feeding deceleration period Tsd from the time t3 to a time t4 reduces from the forward feeding peak value Fsp with a change rate larger than that during the forward feeding acceleration period Tsu, and reaches 0 at the time t4. This change rate is made large in order to set the short-circuiting period to a desired value and stabilize a welding state…”]
Ide discloses the benefits of decreasing the acceleration of the electrode in that it can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]

As Per Claim 17, Davidson discloses all limitations of the invention except wherein the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length. [Par. 65; “…Until the tune t6 from the time t44 at which the arc is regenerated, as the welding wire is reversely fed, the arc length becomes longer gradually….”]
Ide discloses the benefits of adjusting the length of the electrode in that can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Ide to further include the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length to perform welding stably. [Par. 17]
Response to Arguments
Applicant's arguments filed  02/16/2022 have been fully considered.
Applicant asserts that Davidson does not disclose each short circuit even comprises a transitional phase, an intermediate phase and end phase, as “the peak” as cited in the office action refers to an arc event, and not a short circuit. 
 consequently, too short…” [Par. 31]. That is, the peak current is directly correlated to a short circuit, and are two mutually exclusive occurrences. 
Moreover the prior art is explicit in stating that “…this calculation may be simplified to a summation of squared currents or currents during the short duration….” [Par. 32], as previously cited to in the Office Action dated 10/21/2021, Page 3.  
That is, with regard to the claim limitation, the prior art is specific in stating that the summation of the currents are the currents that occur during the short duration.
Applicant further asserts that the prior art does not disclose “a ramp down to an end of the short circuit”. 
The claim has broadly defined a “ramp down time” as being a time from a target current of the intermediate phase to a target current of the end phase, which has been shown below, being the current at (A) and the end phase (150). 
 The examiner has interpreted said “ramp down time” as being the time between said two stages, and as explicitly stated in the reference “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld, as the formed droplet 146 is deposited into the weld puddle 148.….”[Par. 39] Moreover, the reference also explicitly states “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….” [Par. 31]
That is, the reference explicitly discloses adjusting any duration of any waveform segments (including the short circuit segments) to control the power supply, including said ramp down time.

    PNG
    media_image1.png
    502
    717
    media_image1.png
    Greyscale

Applicant’s arguments with regards to “how to measure any corresponding duration of the ramp” is moot as claim limitations do not require such requirement. 
Applicant further argues that Davidson does not disclose a transitional, intermediate or end phase of a short circuit event.
The prior art is clear in which currents are summed are said short currents, as consistent with the interpretations above. “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld…” [Par. 31]. The claims do not offer any definition of what constitutes said events, other than that they are present, and thus, applicant’s arguments to how Davidson does not define said events are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                 

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761